     Case 3:20-cv-00962-G Document 1 Filed 04/20/20           Page 1 of 20 PageID 1



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

JEFFREY B. BIGGERS, M.D.                  §
                                          §
V.                                        §                    C.A. No. ____________
                                          §
NORTHWESTERN MUTUAL LIFE                  §
INSURANCE COMPANY                         §


                             PLAINTIFF’S COMPLAINT


This is a suit for damages and other relief by Plaintiff Jeffrey B. Biggers, M.D., against

Northwestern Mutual Life Insurance Company. It is an action for breach of a disability

insurance policy, violations of the Texas Deceptive Trade Practices Act, violations of the

Texas Insurance Code, and damages.

                                         Parties

1.     Plaintiff Jeffrey B. Biggers, M.D. is a resident citizen of Mesquite, Dallas County,

       Texas.

2.     Defendant Northwestern Mutual Life Insurance Company (“NW Mutual”) is a

       domestic or foreign corporation licensed to do business and doing business in the

       State of Texas. It can be served with service of process via its registered agent, C.

       Tait Cruise, 5420 Lyndon B. Johnson Freeway, Suite 1300, Two Lincoln Center,

       Dallas, TX 75240, or wherever it may be found.

                               Jurisdiction and Venue

3.     This Court has jurisdiction over this civil action pursuant to 28 U.S.C. §1332(a)(1)

       since it is an action between citizens of two different states and the matter in

       controversy exceeds the sum of $75,000.
     Case 3:20-cv-00962-G Document 1 Filed 04/20/20          Page 2 of 20 PageID 2



                                             Facts

4.     NW Mutual is in the insurance business and sells various forms of life insurance,

       disability insurance, and health insurance. The promise of disability insurance is

       to provided income protection if an insured is disabled by injury or sickness.

5.     Implicit in the promise of the NW Mutual policy is that it will timely, fairly, and

       objectively adjust and pay a covered claim. If in doubt about the cause or nature of

       the insured’s disability, NW Mutual implicitly promises to fairly and objectively

       investigate the claim and promptly pay if the claim meets the policy requirements.

6.     Dr. Biggers has spent decades as a physician as of the highest quality. His talent

       was evident when he graduated from University of Texas Southwestern Medical

       Center in 1981, and he refined it over time. A residency in general surgery was

       followed by a colon and rectal surgery fellowship. He opened his own office in 1987.

7.     In 1995, Dr. Biggers applied for The Northwestern Mutual Life Insurance

       Company’s Disability Income Policy (“Policy”). The Policy was issued on

       November 9, 1995, and the policy number was D1144922. The Policy promised to

       pay a disability benefit if the insured became disabled from working his regular

       occupation while the Policy was in effect.

8.     Dr. Biggers also applied for two Disability Overhead Expense Policies (“Office

       Overhead Policies”), which NW Mutual issued by September 2000. The policy

       numbers were D1151802 and D1391442. Together, the Office Overhead Policies

       promised to pay for office expenses up to $8,500 per month if the insured became

       disabled while they were in effect.


                                              2
      Case 3:20-cv-00962-G Document 1 Filed 04/20/20            Page 3 of 20 PageID 3



9.      The Policy defines Total Disability as a time when the insured is “unable to perform

        the principal duties of the regular occupation”. The Policy defines Regular

        Occupation as “the occupation of the Insured at the time the Insured becomes

        disabled”. If the insured is exclusively engaged in a medical specialty for which

        board certification is available, that specialty is the “regular occupation”.

10.     During all relevant times, Dr. Biggers’ regular occupation was and is a general

        surgeon. He is certified as a general surgeon by the American Board of Surgery.

11.     In 2008, Dr. Biggers was diagnosed with Barrett’s Esophagus1, a condition in

        which tissue in the esophagus is replaced by tissue similar to the intestinal lining.

        Barrett's Esophagus is often diagnosed in people with long-term gastroesophageal

        reflux disease. It is also associated with an increased risk of esophageal cancer.

        This diagnosis would prove prescient for Dr. Biggers.

12.     In January 2012, he was diagnosed with esophageal cancer and was forced to

        undergo an esophagectomy2, an aggressive treatment for attempted cure of

        esophageal cancer. After undergoing the surgery, patients use a feeding tube for

        several weeks. Once they resume a normal diet, the stomach's reduced size can lead

        to weight loss and the need to eat more frequent, smaller meals. Dr. Biggers

        suffered from these side effects, plus post-operative pain, fatigue, and insomnia.

        These side effects are often permanent and disabling.



1
 https://www.mayoclinic.org/diseases-conditions/barretts-esophagus/symptoms-causes/syc-
20352841
2
 This surgery removes part of the esophagus and reconstructs it with another organ, usually the
stomach. https://www.mayoclinic.org/tests-procedures/esophagectomy/about/pac-20385084

                                               3
       Case 3:20-cv-00962-G Document 1 Filed 04/20/20             Page 4 of 20 PageID 4



13.      Because of his surgery and treatment, Dr. Biggers was forced to stop working. He

         applied for disability benefits under both the Policy and the Office Overhead

         Policies. NW Mutual approved benefits from April 2012 to September 2012. It

         assigned Shaniah Euell, a “disability benefits team consultant”, to the claim.

14.      On September 5, 2012, NW Mutual terminated Dr. Biggers’s claims because it

         concluded that “you are pretty much working at the level you was [sic] working

         prior to your disability”.

15.      During this time, Dr. Biggers returned to work as quickly as possible but struggled

         mentally and physically to perform as a general surgeon while dealing with his

         diagnosis and the disabling side effects of esophagogastrectomy. His full mental

         focus was required to maintain his practice, and his patients relied on his full

         attention to protect them. Dr. Biggers, in turn, relied on NW Mutual to protect him

         and look out for his best interests. NW Mutual failed him in several ways.

16.      First, NW Mutual miscalculated Dr. Biggers’ pre-disability income. It never asked

         for information that would reveal his average monthly income for any 2 of the 5

         calendar years before his disability started in 20123.

17.      On June 20, 2019, Dr. Biggers provided surgical logs for 2007-2008 and his 2007

         tax return, which showed his actual income during this time period. The

         information was supplied so that NW Mutual could accurately calculate his

         disability income. NW Mutua’s failure to request relevant earned income




3
    Oddly, Northwestern Mutual never even asked for Dr. Biggers’ 2011 income tax return.
                                                4
      Case 3:20-cv-00962-G Document 1 Filed 04/20/20             Page 5 of 20 PageID 5



        information in 2012 led it to underpay his disability claim. Given how easily

        accessible this information was, it does not appear to have been an accident.

18.     Second, NW Mutual never told Dr. Biggers that he qualified for the Transition

        Benefit. The Policy promises to pay a benefit for up to 12 months after the insured

        recovers from a disability if he has returned to continuous full-time employment.

        Although MW Mutual determined that he met these requirements in 2012, it kept

        conspicuously silent about his eligibility for this benefit. It never paid this benefit.

        It never even mentioned the benefit.

19.     The Policy also has a waiver of premium benefit provision. Because Dr. Biggers has

        been continuously disabled since 2012, he should not have had to pay any

        premiums from 2012 to 2017. From 2012 through 2017, he paid NW Mutual

        $180,828.64 in premiums. Those funds do not rightfully belong to NW Mutual.

20.     In addition, the Policy provides annual dividends to its insureds. These dividends

        are often credited against the annual premium. However, when the insured’s

        premiums have been waived due to disability, the dividend goes entirely to the

        insured. Due to its failure to waive Dr. Biggers’s premiums, NW Mutual also

        underpaid dividends to him from 2012 to 2017.

21.     Third, NW Mutual prematurely terminated his claim in 2012. A review of his

        production and income taxes in the months and years after 2012 demonstrates that

        Dr. Biggers continued to qualify for disability benefits, as his income remained less

        than 80%. Dr. Biggers underwent a disabling operation for a life-threatening

        condition. Although he returned to work as quickly as possible, he struggled

        mentally and physically to perform as a general surgeon while dealing with the
                                               5
      Case 3:20-cv-00962-G Document 1 Filed 04/20/20            Page 6 of 20 PageID 6



        inability to eat or sleep normally. Dr. Biggers was forced to substantially alter his

        surgical practice, which came with a wave of increased stress. This, in turn, caused

        harm to his personal and professional life.

22.     NW Mutual’s decision to terminate the claim came in a particularly cruel and

        deceptive manner. It terminated his disability claim in 2012 because Shaniah Euell

        concluded that he was “pretty much working at the level you [sic] was working

        prior to your disability”. This was false. Dr. Biggers never told Ms. Euell that he

        was back to his previous level of work activity, nor did he ask to close his disability

        claim. Dr. Biggers was not given NW Mutual’s calculations of his pre-disability

        income, only its end number. It was thus impossible for him to know if NW

        Mutual’s denial was right or wrong.

23.     Starting in May 2019, Dr. Biggers tried to get more information from NW Mutual

        about why it terminated his disability and office overhead claims in 2012, and how

        it calculated his benefits in 2012. He provided numerous documents and other

        evidence supporting his position.

24.     For instance, Dr. Biggers’s income was mostly at or below the 80% threshold from

        2012 through the present. His June 2012 income was barely above the 80% level,

        and July was an aberrant month of collections which can easily occur in a medical

        practice that relies on delayed insurance payments. The Policy does not state that

        2 months of ineligibility automatically terminates the claim. The rest of 2012 was

        well below the threshold for allowing benefits but was ignored because the claim

        was terminated prematurely. Although NW Mutual later approved the claim for



                                               6
      Case 3:20-cv-00962-G Document 1 Filed 04/20/20           Page 7 of 20 PageID 7



        July-August 2012 and September-November 2012, it denied all other benefits from

        2012 to 2018.

25.     If NW Mutual had not wrongly terminated Dr. Biggers’s claim, he would have had

        the option to modify his workload to a tolerable level consistent with his

        permanent disability. There were times when he was ill and would have welcomed

        the opportunity to slow down or recover before continuing to push himself on a

        daily basis. Despite his motivation to do as much as he could, he never returned to

        pre-disability work activity. This is also evidenced by his renewed disability claim,

        which NW Mutual has approved since September 2018.

26.     Finally, NW Mutual underpaid Dr Biggers’s claim from September 2018 to the

        present because it wrongly classified his occupation. In 2018, Dr. Biggers was, as

        always, a surgeon. He took a two day course in 2009 to learn how to perform Botox

        and filler injections, a process he learned as a hobby so that he could save money

        for his wife, close family, and friends. He only performed these injections in his

        free time and almost never at his office. He was not regularly engaged in more than

        one occupation. Instead, NW Mutual lumped Botox and filler injections into Dr.

        Biggers’s job description as a way to underpay his claim.

27.     By July 23, 2019, Dr. Biggers had provided all of the information necessary for NW

        Mutual to re-process his 2012 disability claim.

28.     On December 6, 2019, Dr. Biggers sent a demand letter to NW Mutual.

29.     On January 10, 2020, NW Mutual stated that it had received Dr. Biggers’s “appeal”.

30.     On February 27, 2020, NW Mutual again denied Dr. Biggers’s 2012 disability claim

        and office overhead claims.
                                              7
      Case 3:20-cv-00962-G Document 1 Filed 04/20/20           Page 8 of 20 PageID 8



31.     Having exhausted all administrative remedies, Dr. Biggers brings this action to

        recover the disability insurance benefits promised in the policy.

                          Breach of the Insurance Contract

32.     Plaintiff incorporates the preceding factual allegations.

33.     At all material times, the policy was in full force and effect. All of the premium

        payments were timely paid by Plaintiff. Plaintiff provided NW Mutual with the

        information and evidence needed to properly pay his 2012 disability claim and

        office overhead claims. However, NW Mutual breached its duty under the

        insurance policy by failing and refusing to properly pay the 2012 disability claim

        and office overhead claims. The damages include the unpaid monthly disability

        benefit of $2,530.80 for August-September 2012, as well as additional benefits of

        $83,516.40 from November 2012-September 2018.

34.     The Policy also has a waiver of premium benefit provision. Because Dr. Biggers has

        been continuously disabled since 2012, he should not have had to pay any

        premiums from 2012 to 2017. His damages also include the $180,828.64 in

        premiums that he paid NW Mutual from 2012 to 2017.

35.     In addition, the Policy provides annual dividends to its insureds. These dividends

        are credited against the annual premium. However, when the insured’s premiums

        have been waived due to disability, the dividend goes entirely to the insured. Due

        to its failure to waive Dr. Biggers’s premiums, it also underpaid dividends to him

        from 2012 to 2017.




                                              8
      Case 3:20-cv-00962-G Document 1 Filed 04/20/20           Page 9 of 20 PageID 9



36.     NW Mutual has harmed Dr. Biggers by refusing to pay the monthly benefits for the

        above listed time periods, refunding his premiums from 2012-2017, and

        underpaying dividends from 2012-2017, all for which Dr. Biggers now sues.

                  Breach of Duty of Good Faith and Fair Dealing

37.     Plaintiff incorporates the preceding factual allegations.

38.     Insurers have an affirmative common law duty of good faith and fair dealing. That

        means that in the handling and adjustment of a claim, the insurer is obligated to

        act in good faith and deal fairly with the policyholder in delivering on the promise

        of the policy. NW Mutual was obligated to meet this common law obligation once

        a claim on the policy was made.

39.     The guiding principles of proper claims handling help ensure the insurer meets

        this obligation. Claims handling personnel must be adequately trained on these

        principles. These principles include an obligation to promptly acknowledge the

        claim, timely investigate the claim, and adjust that claim in a fair, objective, and

        non-biased manner.

40.     Timely adjustment and investigation means seeking information and evidence to

        answer questions raised that may clarify the insurer’s obligation to pay or deny the

        claim. Traditional claims handling principles also include a responsibility to find

        coverage, err in favor of the insured, resolve ambiguities and doubt in favor of the

        insured, and pay the claim if it meets the policy requirements for payment.

41.     An objective and thorough investigation includes inquiry into reasons to pay a

        claim, along with any reasons to deny the claim. The insurer must look at the

        positive and negative before making its claim decision. Claims decisions must be
                                              9
      Case 3:20-cv-00962-G Document 1 Filed 04/20/20            Page 10 of 20 PageID 10



         based on facts, not guesses or speculation. Artificial obstacles to payment,

         unreasonable interpretation of policy terms, speculation, outcome-oriented

         investigations, and bias should pay no role in delivery on its promise. In following

         these principles, the insurer is positioned to deliver on the promise of the policy. It

         is also positioned to meet its obligation of good faith and fair dealing.

42.      NW Mutual and its claims personnel failed to follow these claims handling

         principles. Its adjusters, on information and belief, lacked the requisite training to

         properly investigate and adjust this claim. They further failed to adjust this claim

         in a fair and equitable manner. They ignored their responsibility to find coverage

         or err or resolve doubts in favor of the insured and resolve ambiguities in favor of

         the insured. They failed to objectively and fairly investigate and evaluate this claim.

         They merely looked for a reason to deny, ignoring reasons to pay the claim. NW

         Mutual was fully aware of and endorsed this conduct. In addition, NW Mutual and

         its adjusters failed to acknowledge Dr. Biggers’s mental and physical condition and

         instead denied this claim solely based on guesswork and speculation.

43.      Throughout this claim, NW Mutual utterly failed to acknowledge in its

         communications with Plaintiff that it had the affirmative duty to look for coverage,

         assist him with his disability claim, and get the proper documents to determine if

         his 2012 disability claim and office overhead claims should have been approved or

         continued. Instead, NW Mutual presumably began and ended its investigation and

         adjustment of this claim with the lackadaisical approach evinced by adjusters like

         Shania Euell. In doing so, it sought to find support for its conclusion that Dr.

         Biggers’s disability claim and office overhead claims should be terminated. This
                                               10
      Case 3:20-cv-00962-G Document 1 Filed 04/20/20            Page 11 of 20 PageID 11



         was the sole focus of any investigation NW Mutual undertook. It was an outcome-

         oriented focus seeking to find a reason for denial.

44.      Throughout the claim, NW Mutual’s hostile approach was clear. One example was

         its outright refusal to provide any of the medical records in this claim. NW Mutual

         adjuster Shania Euell wrote in a May 13, 2019 letter that she would not provide any

         of Dr. Biggers’s medical records because they were “the property of Northwestern

         Mutual”.

45.      When confronted on this misrepresentation, NW Mutual next argued that Dr.

         Biggers’s medical records were actually owned by his medical providers, and that

         he had to ask their permission to get his own medical records. This hostile

         approach made it impossible for Dr. Biggers to know what evidence NW Mutual

         had in its possession that supported his disability and office overhead claims. It

         also made it impossible for him to determine if NW Mutual even had all of the

         medical records relevant to his claims.

46.      Another example of NW Mutual’s hostility was its refusal to disclose the names of

         its medical record reviewers that it used in Dr. Biggers’s claim. NW Mutual asked

         Dr. Biggers to cite any legal authority that required it to do so. Dr. Biggers cited to

         Tex. Ins. Code. §541.060(a), Tex. Ins. Code. §541.060(a)(7), and related portions

         of those statutes. However, NW Mutual continued to refuse to provide Dr. Biggers

         his own medical records and identities of its medical record reviewers in this claim.

47.      A fourth example of NW Mutual’s hostility came from its creation of artificial

         deadlines designed to make Dr. Biggers panic and miss critical evidence that would

         support his claims. In its June 20, 2019 letter, NW Mutual stated that asks all of
                                               11
      Case 3:20-cv-00962-G Document 1 Filed 04/20/20            Page 12 of 20 PageID 12



         its insureds to appeal any claim denial within 30 days of the decision. Neither the

         Policy nor the Office Overhead Policies contained this time limit. The June 20,

         2019 letter from NW Mutual is written evidence that it created an artificial timeline

         for Dr. Biggers to submit an appeal. It is also written evidence that NW Mutual

         uses this approach is many other claims like this.

48.      Proper claims handling conduct requires the insurer, among other things, to work

         with the insured to find coverage. In this case, NW Mutual worked only to find

         reasons to deny claims and underpay claims. Coverage could have easily been

         found if NW Mutual fully and fairly reviewed the evidence submitted by Dr. Biggers

         on June 20, 2019. Doing so would have led to only one conclusion: that his 2012

         disability claim and office overhead claims were covered. NW Mutual’s liability as

         of the time of its denial was thus reasonably clear.

49.      This conduct constitutes a breach of its common law duty of good faith and fair

         dealing. NW Mutual had a duty to fairly, objectively, and thoroughly investigate,

         evaluate, and adjust Plaintiff’s claim. In this instance, its denial was made without

         any reasonable basis. At all material times, NW Mutual’s liability was reasonably

         clear.

50.      If NW Mutual had not wrongly terminated Dr. Biggers’s claim in 2012, he would

         have had the option to modify his workload to a tolerable level. There were times

         when he was ill and would have welcomed the opportunity to slow down or recover

         before continuing to push himself on a daily basis. Despite his motivation to do as

         much as he could, he never returned to pre-disability work activity. He was forced

         to file another disability claim, which NW Mutual has approved since September
                                              12
      Case 3:20-cv-00962-G Document 1 Filed 04/20/20              Page 13 of 20 PageID 13



         2018. In reality, Dr. Biggers has been disabled since 2012, and her remains

         disabled now.

51.      Dr. Biggers relied on NW Mutual to honestly, objectively and fairly investigate and

         adjust his claims in good faith. That reliance has been to his detriment. NW

         Mutual’s breach of its common law duty of good faith and fair dealing instead

         caused Dr. Biggers to suffer considerable emotional distress and mental anguish.

         This conduct further caused injury and damage, for which Dr. Biggers further sues.

                         Violations of the Texas Insurance Code

52.      Plaintiff incorporates the preceding factual allegations.

53.      The Texas Insurance Code prohibits, among other things, certain activity by an

         insurer in the handling and adjustment of claims for policy benefits. Its focus is on

         the insurers claims handling conduct. NW Mutual, in its handling and adjustment

         of Plaintiff’s claim, has engaged in just such prohibited unfair insurance claims

         practices in violation of Chapters 541 and 542 of the Texas Insurance Code. These

         unfair practices have also been committed knowingly. NW Mutual has committed,

         inter alia, the following unfair claims settlement practices:

        i. Misrepresenting to Dr. Biggers material facts or policy provisions relating to the
           coverage at issue;

        ii. Failing to attempt in good faith to effectuate a prompt, fair, and equitable
            settlement of the Biggers claim when its liability was reasonably clear;

       iii. Failing to promptly provide to Dr. Biggers a reasonable explanation of the basis
            in the policy, in relation to the facts or applicable law, for its denial of a claim or
            offer of a compromise settlement of a claim;

       iv. Failing within a reasonable time to affirm or deny coverage of a claim to Dr.
           Biggers;

                                                13
      Case 3:20-cv-00962-G Document 1 Filed 04/20/20            Page 14 of 20 PageID 14



        v. Refusing to pay a claim without conducting a reasonable investigation of the
           claim;

       vi. Knowingly misrepresenting to Dr. Biggers pertinent facts or policy provisions
           relating to coverage at issue;

       vii. Failing to acknowledge with reasonable promptness pertinent communications
            relating to the claim arising under the policy;

      viii. Making a statement in a manner that would mislead a reasonably prudent
            person to a false conclusion of a material fact, and failing to state those material
            facts necessary to make other statements made not misleading, considering the
            circumstances under which the statements were made;

       ix. Not attempting in good faith to effect a prompt, fair, and equitable settlement of
           a claim in which liability has become reasonably clear; and

        x. Engaging in this conduct knowingly with actual knowledge of the falsity,
           unfairness, or deception of these foregoing acts and practices.

54.      These provisions of the Insurance Code are intended to protect insurance

         consumers from misleading or false statements about the policy or claim or compel

         the insurer to disclose material facts to avoid misleading the consumer. They are

         also intended to compel the insurer to promptly resolve claims when liability is

         reasonably clear. NW Mutual violated these provisions of the Insurance Code.

55.      NW Mutual claimed in its May 13, 2019 letter that it would not provide any of Dr.

         Biggers’s medical records to him because they were “the property of Northwestern

         Mutual”. On June 20, 2019, NW Mutual next argued that Dr. Biggers’s medical

         records were actually owned by his medical providers, and that he had to ask their

         permission to get his own medical records.

56.      This hostile approach made it impossible for Dr. Biggers to know what evidence

         NW Mutual had in its possession that supported his disability and office overhead



                                               14
      Case 3:20-cv-00962-G Document 1 Filed 04/20/20            Page 15 of 20 PageID 15



         claims. It also made it impossible for him to determine if NW Mutual had all of the

         medical records relevant to his claims.

57.      These statements were misleading and were material, and they made it impossible

         for Dr. Biggers to determine if NW Mutual had all of the evidence that supported

         his claims. These statements were intended to mislead and did mislead Dr. Biggers

         to a false conclusion about the material facts related to the coverage at issue.

58.      Another misleading statement by NW Mutual was its refusal to disclose the names

         of its medical record reviewers that it used in Dr. Biggers’s claim. NW Mutual asked

         Dr. Biggers to cite any legal authority that required it to do so. Dr. Biggers cited to

         Tex. Ins. Code. §541.060(a), Tex. Ins. Code. §541.060(a)(7), and related portions

         of those statutes. However, NW Mutual still refused to provide identities of its

         medical record reviewers in this claim. These statements were intended to mislead

         and did mislead Dr. Biggers to a false conclusion about a policy provision related

         to the coverage at issue.

59.      A third misleading statement by NW Mutual came from its creation of artificial

         deadlines designed to make Dr. Biggers panic and miss critical evidence that would

         support his claims. In its June 20, 2019 letter, NW Mutual stated that asks its

         insureds to appeal any claim denial within 30 days of the decision. Neither the

         Policy nor the Office Overhead Policies contained this time limit. The June 20,

         2019 letter from NW Mutual is written evidence that it created an artificial timeline

         for Dr. Biggers to submit an appeal. These statements were intended to mislead

         and did mislead Dr. Biggers to a false conclusion about a policy provision related

         to the coverage at issue.
                                               15
      Case 3:20-cv-00962-G Document 1 Filed 04/20/20            Page 16 of 20 PageID 16



60.      Any claim by NW Mutual that it received no information to support the claim

         would be untrue. Dr. Biggers provided NW Mutual all of the information available.

         Even if NW Mutual believed it had no information to support the claim, as a part

         of its duty to investigate and perform a reasonable investigation, it was obligated

         to inform its policyholder what specific information it needed to perfect their

         claim. It failed to do so. Any investigation NW Mutual undertook cannot be

         reasonable or thorough without at least, under these circumstances, asking Dr.

         Biggers for any information he might have to support their claim. Dr. Biggers even

         invited this inquiry on June 20, 2019, asking NW Mutual to advise in writing what

         additional documents were needed to re-process his claims.

61.      At no time before this suit was filed did NW Mutual make any attempt, in good

         faith or otherwise, to settle Dr. Biggers’s claim. Though it received the December

         6, 2019 settlement demand, which clearly and unequivocally stated the facts in

         support of coverage of the claim, NW Mutual chose to ignore the facts. It chose to

         ignore the evidence. It chose to ignore the equitable bases for coverage. Its liability

         was reasonably clear. Failing to make an effort to promptly, fairly, and equitably

         settle this claim was a further violation of the Insurance Code provisions.

62.      At all material times, NW Mutual’s conduct in this regard was intentional. It

         knowingly engaged in this conduct. It knew it had no factual basis upon which to

         deny Dr. Biggers’s claims. Instead, it intentionally chose to ignore the factual and

         legal evidence provided by Dr. Biggers. It chose to parrot its flawed reasoning,

         perform no investigation, not offer a single penny, and hope that Dr. Biggers would

         simply go away.
                                               16
      Case 3:20-cv-00962-G Document 1 Filed 04/20/20            Page 17 of 20 PageID 17



63.      All of this conduct, along with NW Mutual’s other acts and omissions, violated

         Texas Insurance Code §§541.001, et seq., 542.001, et seq., including the Insurance

         Code’s provision for the prompt payment of claims, §542.051, et seq.

                    Northwestern Mutual’s Deceptive Trade Practices

64.      Plaintiff incorporates the preceding factual allegations.

65.      NW Mutual has also violated the Texas Deceptive Trade Practices - Consumer

         Protection Act, §§17.46, et. seq. by its misrepresentations and by engaging in, inter

         alia, false, misleading, or deceptive practices, unconscionable conduct, and

         engaging in acts or practices in violation of the Tex. Ins. Code Ann. §541.001 et seq.

         Three examples are NW Mutual’s misrepresentations regarding Dr. Biggers’s

         medical records, refusing to disclose the identities of the medical record reviewers

         who reviewed his claim, and misrepresenting the appeal deadline. It was also

         unconscionable for NW Mutual to blindly rely on medical record reviewers lacking

         the appropriate education, training, or experience in areas of medicine relevant to

         the claim.

66.      NW Mutual’s conduct as demonstrated in this action is not isolated to this claim.

         On information and belief, this conduct is part of a common pattern and common

         practice toward other policyholders like Dr. Biggers with individual disability

         policies     who   submit   disability    claims.   These   misrepresentations    and

         mischaracterizations of an insured’s regular occupation is unconscionable,

         particularly since NW Mutual’s victims are disabled people already struggling with

         physical and emotional disabilities.



                                                  17
      Case 3:20-cv-00962-G Document 1 Filed 04/20/20           Page 18 of 20 PageID 18



67.      Dr. Biggers bought the NW Mutual policy to give him peace of mind if he became

         disabled and unable to work. NW Mutual took away that peace of mind. Dr. Biggers

         relied on NW Mutual to honestly, objectively, and fairly investigate and adjust their

         claim in good faith. That reliance has been to his detriment. NW Mutual’s

         misrepresentations and unconscionable conduct instead caused Dr. Biggers to

         suffer considerable emotional distress and mental anguish. This conduct further

         caused injury and damage to Plaintiff, for which he further sues.

                                    Knowing Conduct

68.      The conduct complained of in this action was engaged in knowingly, as that term

         is defined in Ch. 17 of the Texas Business and Commerce Code and Tex. Ins. Code

         §541.001(1). NW Mutual knew what it was doing. It knew its claims handling

         conduct violated provisions of the Texas Insurance Code. It knew of its false,

         misleading, and deceptive nature conduct in handling this claim.

                                          Damages

69.      The acts, omission, and practices of NW Mutual constituting a tort were the

         proximate cause of the damages sustained by Plaintiff. All of NW Mutual’s acts and

         practices in violation of the various statutes herein recited were the producing

         cause of the actual damages suffered by Plaintiff, including, but not limited to,

         damages for mental anguish and emotional distress, as well as actual damages

         under the insurance contract. For all of these wrongful acts, omissions, and

         practices, Plaintiff is entitled to money damages as may be found by the jury.

70.      The acts, omissions, and practices of NW Mutual constituting a tort herein warrant

         the imposition of 18% per annum pursuant to Tex. Ins. Code §542.060, et seq.
                                              18
      Case 3:20-cv-00962-G Document 1 Filed 04/20/20           Page 19 of 20 PageID 19



71.      NW Mutual’s actions in handling of Plaintiff’s claim were done knowingly and

         intentionally, or with a conscious or callous disregard for Dr. Biggers’s rights and

         welfare. As such, its actions reflected gross negligence and were so outrageous as

         to warrant the imposition of punitive or exemplary damages, for which Plaintiff

         further sues for recovery. Plaintiff seeks such punitive or exemplary damages as

         may be assessed by the jury in its discretion.

72.      Plaintiff also requests, in addition to the amount of benefits withheld, prejudgment

         interest on any such award. He is entitled to prejudgment interest as additional

         compensation, and pursuant to Tex. Ins. Code §1103.104, or on principles of

         equity.

                               Request for Attorneys’ Fees

73.      This suit was made necessary by the wrongful acts and practices of NW Mutual.

         Plaintiff has been forced to retain attorneys to prosecute his claims, for which he

         has agreed to pay a reasonable attorneys’ fee. In this regard, he is entitled to

         recover his reasonable attorneys’ fees and expenses incurred and to be incurred in

         this action for the full prosecution of this claim through trial and appeal, if any,

         that are reasonable and necessary for him to obtain the relief he seeks. Accordingly,

         Plaintiff further seeks recovery of his reasonable attorneys’ fees incurred and to be

         incurred in the prosecution of this action pursuant to pursuant to Section 38.001,

         et. seq. of the Texas Civil Practice and Remedies Code, Ch. 541 and 542 of the Texas

         Insurance Code, Section 17.49 et seq. of the Business and Commerce Code, and any

         all other applicable Texas law.

                                      General Claims
                                              19
      Case 3:20-cv-00962-G Document 1 Filed 04/20/20          Page 20 of 20 PageID 20



74.      All notices required to be given have been given, and all conditions precedent have

         been satisfied.

75.      Plaintiff requests prejudgment interest at the maximum rate permitted by law,

         including that permitted pursuant to Tex. Ins. Code §542.060 and §1103.104(c), or

         the maximum rate permitted in equity.

                                  Demand for Jury Trial

76.      Plaintiff demands a jury trial.

                                           Prayer

         For these reasons, Plaintiff requests NW Mutual be cited to appear, and on final

trial, Plaintiff obtain a judgment against NW Mutual in an amount in excess of the

minimum jurisdictional limits of this Court, Plaintiff be awarded judgment against NW

Mutual for the above described damages in the full amounts allowed by law, together with

statutory interest, reasonable attorneys’ fees incurred herein, pre-judgment and post-

judgment interest at the maximum rate allowed by law, costs of court, and all such other

and further relief, both at law and in equity, to which Plaintiff may be justly entitled.

                                           Respectfully submitted,



                                           By:______________________________
                                                    /s/ Amar Raval
                                              Amar Raval, TBA #24046682
                                              Berg Plummer Johnson & Raval LLP
                                              3700 Buffalo Speedway, Suite 1150
                                              Houston, Texas 77098
                                              (713) 526-0200
                                              (832) 615-2665 (Fax)
                                              araval@bergplummer.com

                                               ATTORNEYS FOR PLAINTIFF
                                             20
